     Case 3:19-cv-01705-LAB-AHG Document 24 Filed 06/08/20 PageID.67 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT

 8                            SOUTHERN DISTRICT OF CALIFORNIA

 9
         RAUL URIARTE-LIMON,                               Case No.: 19cv1705-LAB (AGH)
10
                                          Plaintiff,
                                                           ORDER GRANTING JOINT MOTION
11       v.                                                TO DISMISS [Dkt. 19 and 22]
12       ROBIN M. OSBORN, individually and as
         trustee of the Osborn Family Trust
13       dated July 1, 20016, et al.,
14                                    Defendants.
15
16            The Court construes Plaintiff’s Notice of Voluntary Dismissal, Dkt. No. 19, together
17   with Defendant Robin Osborn’s Notice of Consent to Dismissal, Dkt. No. 22, as a joint

18   motion to dismiss.1 That motion is GRANTED.

19            Each of Plaintiff’s claims in this action are hereby DISMISSED with prejudice.

20            IT IS SO ORDERED.

21   Dated: June 8, 2020

22                                                     Hon. Larry Alan Burns
                                                       Chief United States District Judge
23
24
25
26
     1
      No other defendant responded to the Complaint, and so no other defendant need
27   consent to dismissal of this action. See Fed. R. Civ. P. 41(a).
28
                                                       1
                                                                                 19cv1705-LAB (AGH)
